Title: General Orders, 13 July 1775
From: Washington, George
To: 



Head Quarters, Cambridge, July 13th 1775
Parole, Georgia.Counter Sign, Huntingdon.


As the Army will be forthwith form’d into Brigades: The Adjutant General will at Orderly Time this day, deliver to the Adjutant of each Regiment, a Number of printed Returns, one of which, must be immediately fill’d up, and sign’d by the Commanding Officer of each regiment, and sent as soon as possible, to the Adjutant General; by the Adjutant of each Regiment; on the Back of the Return, it will be necessary to mention; where and in what manner, the regiment is at present posted.
The Commanding Officer at Chelsea, is as soon as possible, after the receipt of this order, to direct all the Cattle, upon pullein point, Shirley point, and the intermediate space between powder horn-hill and the Sea, to be driven off; and it is recommended to the Commissary General, to endeavour to agree with the Owners of the said Cattle, and to purchase them for the use of the Army.
